Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, FIGS. 1-6A, Claims 1-10 in the reply filed on 11/22/2022 is acknowledged.
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention/Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2022.
Information Disclosure Statement
The information disclosure statement filed 10/27/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, there has not been provided a copy of the GB Search Report Sec 17 dated June 14, 2021 in GB Application 2017142.7 or GB Search Report Sec 17 dated October 21, 2021 in GB Application 2018990.8.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 5 and 8-10 (see the 112 1st and 2nd paragraph rejections below for details of the unclear scope of these limitations and how they do not appear to be present in the drawings) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The disclosure is objected to because of the following informalities: It refers to the dust extractor 108 as dust extractor 114 (e.g. in [0069]).  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With Respect to Claims 5 and 8  
	As to claim 8, although the specification uses the same language as claim 8, it is unclear how the first and second lanyard both serve to connect the power tool and both the first and second auxiliary parts together, noting that for example in FIGS. 2A/B one of the lanyards does not surround the dust collection box and/or is not connected to the battery other than via its connection to the other lanyard, and the specification does not appear to disclose a particular way of connecting all three parts together using each lanyard. Claim 5 has similar issues. 
	As such, this subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With Respect to Claims 9-10  
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claims 1-5 and 8  
	It is unclear what the scope of the phrase “in a functional manner” means, whether this requires that the connection inherently fulfill a function (e.g. an electrical connection), that the part fulfill a function (which seems inherent in any part as even a purely aesthetic part fulfills an aesthetic function), if the part must have a function that adds to the functionality of the power tool (which also seems inherent as even a storage device or aesthetic structure will add to that functionality of the tool), or what other particular scope it may have. It is noted that claims 3-5 and 8 require that the second auxiliary part be connected in a functional manner to the first auxiliary part, but the example structures of the battery 106 and dust extractor/collector 108 appear to only be connected via the tether (i.e. there is no separate function the connection between the two fulfills other than connecting via the tether and there appears to be no additional functionality of the connection beyond the two other than the mere fact of their being connected).
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “lanyard” in claims 1-5 and 8 is used by the claim to mean “a strap,” (or possibly have some other scope, the particular intended scope is unclear) while the accepted meaning is “any of various small cords or ropes for securing or suspending something, as a whistle about the neck or a knife from one’s belt.” The term is indefinite because the specification does not clearly redefine the term. For clarity, the confusion lies in the fact that claims 4-5 and 8 refer to the “second lanyard”, but although the term “second lanyard” is used in the specification, the “second lanyard” is not disclosed as including any sort of suspension structure (other than its attachment to the first lanyard which includes such) and so does not appear to be a lanyard within the ordinary meaning of that term. It is therefore unclear what the scope of the term “lanyard” is. It is noted that the specification at [0004] discloses that a lanyard is a cord or strap which attaches an item to a person or a structure, but it is unclear whether this is meant to redefine the term, and also if so whether this definition should be broadly interpreted so as to encompass the “second lanyard” as the “second lanyard” attaches the second auxiliary part to the power tool which can be considered a “structure”. 
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claim 5  
It recites the limitation "the second auxiliary part”.  There is insufficient antecedent basis for this limitation in the claim.
	It is unclear how the lanyard mounted to the power tool and second auxiliary part serves to hold the second auxiliary part functionally connected to the first auxiliary part. It is unclear whether this is a typo, if it should be taken to require that the lanyard also connect to the first auxiliary part, if it encompasses the lanyard connecting to some other part that connects to the first auxiliary part, or if it has some other scope.
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claim 6  
	The phrase “the second at least one second auxiliary part” is unclear in scope. For the purposes of Examination on the merits, Examiner takes it to be a typo and to mean “the at least one second auxiliary part”.
With Respect to Claim 8  
	The phrase “mounted on the power tool and the at least one second auxiliary part to hold the at least one second auxiliary part functionally connected to the first auxiliary part; and
a second lanyard mounted on the first auxiliary part and the at least one second auxiliary part to hold the at least one first auxiliary part functionally connected to the portable power tool via the second auxiliary part when the power tool assembly is dropped” is unclear in scope, noting that it is unclear how the first lanyard mounted on the power tool and the second auxiliary part functionally connects the second auxiliary part and the first auxiliary part, and also how the second lanyard being mounted on the first and second auxiliary part serves to hold the first auxiliary part functionally connected to the power tool via the second auxiliary part (i.e. it appears that this phrase contains typos as to which part serves to connect which other part(s)).
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claims 6-7 and 9-10 
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by U.S. Patent #8,011,541 to Mikesell (Mikesell). Mikesell discloses:
With Respect to Claim 1  
For clarity, this rejection will refer to particular embodiments, but the rejection is considered to also encompass similar/corresponding parts of other embodiments, and other embodiments may be referenced with respect to various dependent claims. A power tool assembly comprising: a portable power tool (1, see e.g. FIG. 37); at least one first auxiliary part (battery 4) connected in a functional manner to the portable power tool (see e.g. FIG. 37); and a lanyard (9, FIG. 23; alternately 68, FIG. 37; alternately the disclosure of 38 of other embodiments such as the FIG. 24 embodiment as a tether securement element inherently includes a lanyard/tether attached to the structure which makes 13 in combination with this lanyard/tether constitute a tether/lanyard) mounted on the power tool and the at least one first auxiliary part (battery 4) to hold the at least one first auxiliary part functionally connected to the portable power tool when the power tool assembly is dropped.
With Respect to Claim 2  
The power tool assembly of claim 1, further comprising at least one second auxiliary part (e.g. 72-74 of FIG. 37, object retention element 41 of FIG. 24) connected in a functional manner to the at least one first auxiliary part.
With Respect to Claim 3  
The power tool assembly of claim 2, wherein the lanyard is additionally mounted on the at least one second auxiliary part to hold the at least one second auxiliary part functionally connected to the at least one first auxiliary part when the power tool assembly is dropped (the lanyard is mounted on/to the connection means 72-4 of the FIG. 37 embodiment and/or to the object retention element 41, and the lanyard secures both to the first auxiliary part to fulfill its function).
With Respect to Claim 4  
The power tool assembly of claim 2, further comprising a second lanyard (the disclosure of 38 of FIG. 37 being a tether securement element inherently discloses attaching a tether to it, and the tether is a first lanyard, and 68 is taken to be the second lanyard) mounted on the at least one first auxiliary part and the at least one second auxiliary part to hold the at least one second auxiliary part functionally connected to the at least one first auxiliary part when the power tool assembly is dropped (i.e. 68 connects 72-74 to the battery 4 via its connection to 38/13/etc.).
With Respect to Claim 5  
The power tool assembly of claim 1, further comprising a second lanyard mounted on the portable power tool and the at least one second auxiliary part to hold the at least one second auxiliary part functionally connected to the at least one first auxiliary part when the power tool assembly is dropped (see the rejection of claim 4 above for details).
With Respect to Claim 6  
The power tool assembly of claim 2, wherein the at least one first auxiliary part and/or the second at least one second auxiliary part is a battery, a dust extractor, and/or a dust collection box (the first auxiliary part is a battery 4).
With Respect to Claim 7  
The power tool assembly of claim 1, wherein the power tool is a portable hammer drill, a portable sander, a portable pole sander and/or polisher, a portable electric drill/driver, a portable router, a portable reciprocating, jig or circular saw, a portable angle, straight or die grinder, a portable fastener, a portable stapler, a portable nailer, a portable impact wrench, a portable jointer, a portable planer, a portable calk, a grease gun or a portable powered gardening equipment (a drill, sander, nail guns, and saws are explicitly disclosed).
With Respect to Claim 8  
A power tool assembly comprising: a portable power tool (1); at least one first auxiliary part (battery 4) connected in a functional manner to the portable power tool; at least one second auxiliary part (72-74, FIG. 37; 41 per FIG. 24) connected in a functional manner to the first auxiliary part;
a first lanyard (68, FIG. 37) mounted on the power tool (mounted via 38 and 13) and the at least one second auxiliary part (72-74, FIG. 37) to hold the at least one second auxiliary part functionally connected to the first auxiliary part (i.e. 13 is part of the lanyard and is attached to all three parts and so serves to hold them functionally connected to the extent claimed); and
a second lanyard (13 in combination with the tether/lanyard attached via 38) mounted on the first auxiliary part and the at least one second auxiliary part (mounted on it via 68) to hold the at least one first auxiliary part functionally connected to the portable power tool via the second auxiliary part (it secures it via the power cord 76 to the extent claimed or alternately via their mutual connection to 13) when the power tool assembly is dropped.
With Respect to Claim 9  
The power tool assembly of claim 8, wherein the power tool is a portable hammer drill, a portable sander, a portable pole sander and/or polisher, a portable electric drill/driver, a portable router, a portable reciprocating, jig or circular saw, a portable angle, straight or die grinder, a portable fastener, a portable stapler, a portable nailer, a portable impact wrench, a portable jointer, a portable planer, a portable calk, a grease gun or a portable powered gardening equipment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #8,011,541 to Mikesell (Mikesell).
With Respect to Claims 1-9  
	As an alternative to the rejection of these claims above under 35 USC 102 using Mikesell, Mikesell discloses the use of an integral tether (9) in the FIG. 23 embodiment and also that various changes could be made and the particulars of the embodiments are not limiting to the overall disclosure. 
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Mikesell, to replace the tether attachment structure with an integral  tether/lanyard (9), in order to provide a stronger connection between the parts, to provide a tether as part of the structure, and/or as doing so constitutes at most merely making integral which does not patentably distinguish over the prior art. (MPEP 2144.04).
Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #6,940,033 to Jones (Jones) in view of U.S. Patent Publication #2019/0374013 to Flores (Flores), either alone or further in view of U.S. Patent #8,011,541 to Mikesell (Mikesell).
With Respect to Claim 1  
	Jones discloses a power tool assembly comprising: a portable power tool (2); at least one first auxiliary part (battery 5) connected in a functional manner to the portable power tool; but does not disclose a lanyard mounted on the power tool and the at least one first auxiliary part to hold the at least one first auxiliary part functionally connected to the portable power tool when the power tool assembly is dropped.
	However, Flores discloses a portable power tool (30), at least one first auxiliary part (battery 32/300/310/etc.) connected in a functional manner to the portable power tool; and a lanyard (either 110 or 112, FIGS. 1 and 3) mounted on the power tool and the at least one first auxiliary part to hold the at least one first auxiliary part functionally connected to the portable power tool when the power tool assembly is dropped. It is noted that Flores also discloses providing openings/apertures in its battery surrounding portion to allow for access to auxiliary elements attached to the battery pack.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Flores, to add a portable tether (i.e. both tethers and pocket structure) like that of Flores to the Jones power tool and WDS switch, in order to provide the benefits of the Flores structure to the Jones power tool, with appropriate modifications (e.g. openings for 7 and 20) to allow the two to operate together without interfering with each other. Alternately or additionally, Jones discloses using any of various fasteners to secure the WDS switch to the power tool, and that the hook and loop fastener straps (19) are merely exemplary, and so it would have been obvious to one of ordinary skill in the art before the filing date of this application to replace the straps with a pocket and tethers/lanyards as taught by Flores as a mere substitution of one art known fastener/securement structure for another.  
	Alternately, Mikesell discloses using a pair of straps/lanyards/tethers (e.g. 5 in FIG. 14 or 16 or the two sides of 13 in FIGS. 19-20) instead of a pocket surrounding the battery pack (FIGS. 25 or 28-30), and so it would have been obvious to one of ordinary skill in the art before the filing date of this application to form/attach the pair of tethers/lanyards of Flores to/as part of each side of a tether structure used to wrap around the power tool, battery pack, and WDS switch of the combination instead of to a fully enclosing pocket structure. For clarity, each side of the attachment structure (13) is considered part of the corresponding first/second lanyard.
With Respect to Claim 2  
The power tool assembly of claim 1, further comprising at least one second auxiliary part (waist clip 305 or drill bit holder 315, or display 325 and switch 330) connected in a functional manner to the at least one first auxiliary part (it is formed as part of the battery 310/300/320, see [0059]).
Alternately, the WDS switch of Jones is a second auxiliary part as claimed.
With Respect to Claim 3  
The power tool assembly of claim 2, wherein the lanyard is additionally mounted on the at least one second auxiliary part to hold the at least one second auxiliary part functionally connected to the at least one first auxiliary part when the power tool assembly is dropped.
With Respect to Claim 4  
The power tool assembly of claim 2, further comprising a second lanyard (the other of 110 and 112) mounted on the at least one first auxiliary part (mounted via pocket 130 or alternately per the pair of strap structures per Mikesell) and the at least one second auxiliary part to hold the at least one second auxiliary part functionally connected to the at least one first auxiliary part when the power tool assembly is dropped.
With Respect to Claim 5  
The power tool assembly of claim 1, further comprising a second lanyard (the other of 110 and 112) mounted on the portable power tool (via pocket 130 or the two sides of 13 per Mikesell) and the at least one second auxiliary part to hold the at least one second auxiliary part functionally connected to the at least one first auxiliary part when the power tool assembly is dropped.
With Respect to Claim 6  
The power tool assembly of claim 2, wherein the at least one first auxiliary part and/or the second at least one second auxiliary part is a battery, a dust extractor, and/or a dust collection box (the first auxiliary part is a battery).
With Respect to Claim 7  
The power tool assembly of claim 1, wherein the power tool is a portable hammer drill, a portable sander, a portable pole sander and/or polisher, a portable electric drill/driver, a portable router, a portable reciprocating, jig or circular saw, a portable angle, straight or die grinder, a portable fastener, a portable stapler, a portable nailer, a portable impact wrench, a portable jointer, a portable planer, a portable calk, a grease gun or a portable powered gardening equipment (a portable electric drill is disclosed).
With Respect to Claim 8  
A power tool assembly comprising: a portable power tool (2); at least one first auxiliary part (battery 5) connected in a functional manner to the portable power tool; at least one second auxiliary part (WDS switch 6 per Jones) connected in a functional manner to the first auxiliary part; a first lanyard (110 or 112 per Flores, alone or in combination with the modified pocket per Mikesell) mounted on the power tool and the at least one second auxiliary part (mounted via the pocket or alternately via the attached strap/lanyard portion replacing the pocket per the modification using Mikesell) to hold the at least one second auxiliary part functionally connected to the first auxiliary part; and a second lanyard (the other of 110 and 112) mounted on the first auxiliary part and the at least one second auxiliary part (mounted via the pocket or alternately via the attached strap/lanyard portion replacing the pocket per the modification using Mikesell) to hold the at least one first auxiliary part functionally connected to the portable power tool via the second auxiliary part when the power tool assembly is dropped.
With Respect to Claim 9  
The power tool assembly of claim 8, wherein the power tool is a portable hammer drill, a portable sander, a portable pole sander and/or polisher, a portable electric drill/driver, a portable router, a portable reciprocating, jig or circular saw, a portable angle, straight or die grinder, a portable fastener, a portable stapler, a portable nailer, a portable impact wrench, a portable jointer, a portable planer, a portable calk, a grease gun or a portable powered gardening equipment (a portable electric drill is disclosed).
With Respect to Claim 10  
The power tool assembly of claim 8, wherein the at least one first auxiliary part and/or the second at least one second auxiliary part is a battery, a dust extractor, and/or a dust collection box (the first auxiliary part is a battery which is sufficient to meet this limitation).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 20200223024 and 4848980 discloses dust collectors for a power tool attached via a strap or straps similar to the invention; 11504840 discloses a power tool and first and second auxiliary parts connected via a tether similar to the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734